Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-12,14-20  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claims recite that the pacemaker is configured for pacing (claim 7) but pacing cannot be delivered without at least two electrodes. The claims are indefinite as to whether the function of pacing should be given any weight as it is not possible to perform the function with insufficient structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardy 6,866,044 hereafter Bardy ‘044 (which incorporates Bardy 6,856,835 by reference at column 1 lines 50-60.
Bardy teaches an ICD device having a housing (fig.3) embodiment with a lead  with connector 17having sensing electrodes 23 and 25 and a shocking electrode 27 and the lead position near the heart generally to the midsection of the patient (fig. 5). The lead may use a single sensing electrode and a coil electrode to form a sensing pair and deliver the treatment stimulation (pacing) (column 7 lines 40 to 47) . An embodiment using multiple leads is shown in fig. 10 with similar lead placement in fig. 11 to that of 
 For claims 2 Bardy ‘835 teaches the use of ATP pacing.
For claim 3, the claim is an intended use for the placement of the lead. The Bardy lead is fully capable of being placed as recited as well as any other lead.
	For claims 4 and 6 the first and second electrodes (tip and coil) are capable of being placed in the body in such an arrangement to meet the intended use statements
For claims 7-10, Bardy ‘835 teaches such pulse durations at column 16 lines 6-20
For claim 11 voltages of 5-500 V and exemplifies 20V are taught by Bardy ’835 at column 15 lines 40-45.
For claim 13-14, Bardy uses the coil electrode for defibrillation as well as for sensing and thus it has at least 2 sensing electrodes.
	For claim 12 Bardy uses a conductive housing embodiment in fig.5 
For claims 15- 18, the recited ranges are merely combinations of Bardy’s at columns 15 and 16 and cited above.
For claim 19, the enlarged electrode tip in the  lead 25 can potentially serve as an anchor.
Claim 20 is an intended use. Bardy is fully capable of being placed in such a configuration.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792